         Case 1:19-cr-00793-JMF Document 19 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x

UNITED STATES OF AMERICA                      : ORDER

            -   v -                           : 19 Cr. 793 (JMF)

KENNETH GARCIA,
                             Defendant.       :

----------------------------------x

      Upon the joint application of the parties in the above-captioned

case and for the reasons stated in the parties’ letter dated June 10,

2020, it is hereby

      ORDERED that the status conference scheduled for June 24, 2020, is

vacated, and it is

      ORDERED that a pre-sentence investigation report be prepared with

respect to defendant Kenneth Garcia in anticipation of his guilty plea to

a violation of 18 U.S.C. 2252A(a)(5). It is further

      ORDERED that on or before August 1, 2020, the parties shall submit

a letter to the Court proposing several dates for Mr. Garcia’s change-of-

plea hearing and sentencing proceeding, which, upon the parties’ consent,

will occur on the same day, and it is

      ORDERED that the time between June 24, and August 1, 2020, be

excluded from the time limits set forth in the Speedy Trial Act in the

interest of justice, which includes the parties’ need for additional time

to finalize their negotiated written plea agreement.

Dated:    New York, New York
               10 2020
          June __,

The Clerk of Court is directed to terminate       _____________________________
Doc. #18. SO ORDERED.                             HONORABLE JESSE M. FURMAN
                                                  United States District Judge
                                                  Southern District of New York
